PER CURIAM.
This suit was brought by the plaintiff railroad company seeking cancellation of the order of the Railroad Commission and authority to discontinue its agency at Elsa, Texas. The trial court set aside the Commission’s order holding that it was not supported by substantial evidence. The court of civil appeals at 468 S.W.2d 125, reversed the judgment of the trial court and rendered judgment sustaining the order of the Commission finding that.the order was supported by the substantial evidence.
We refuse the application for writ of error, no reversible error. In so doing, we do not pass upon the admissibility of the electronically kept business records tendered by the railroad.